Citation Nr: 1217192	
Decision Date: 05/14/12    Archive Date: 05/24/12

DOCKET NO.  08-38 792	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cheyenne, Wyoming


THE ISSUES

1.  Entitlement to compensation pursuant to the provisions of 38 U.S.C.A. § 1151 for chronic pain claimed as the result of heart bypass surgery performed by VA in August 2004.  

2.  Entitlement to compensation pursuant to the provisions of 38 U.S.C.A. § 1151 for an acquired psychiatric disorder claimed as the result of heart bypass surgery performed by VA in August 2004.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Veteran and his son

ATTORNEY FOR THE BOARD

Anthony M. Flamini, Counsel


INTRODUCTION

The Veteran served on active duty from August 1977 to August 1981. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Cheyenne, Wyoming, which denied the benefits sought on appeal. 

In April 2009, the Veteran presented testimony at a Travel Board hearing conducted at the Cheyenne RO before a Veterans Law Judge (VLJ) who was designated by the Chairman to conduct the hearing pursuant to 38 U.S.C.A. § 7107(c) (West 2002).  Although that VLJ is no longer employed at the Board, the Veteran indicated in correspondence dated in April 2012 that he did not want an additional hearing.   

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Veteran seeks entitlement to compensation pursuant to the provisions of 38 U.S.C.A. § 1151 for chronic pain and an acquired psychiatric disorder, both claimed as the result of heart bypass surgery performed by VA in August 2004.  In May 2011, the Board requested a medical specialist's opinion as to the likelihood that the Veteran had an additional disability resulting from his August 2004 VA surgical treatment, and, if so, the likelihood that such disability was proximately due to or the result of either carelessness, negligence, lack of proper skill, error in judgment, or other fault on the part of VA, or due to an event that was not reasonably foreseeable.  
An opinion from a professor of medicine was obtained in July 2011, and the Veteran was notified by way of correspondence dated in September 2011 that he had 60 days to review the medical opinion and submit any additional evidence or argument.  In response, in correspondence dated in April 2012, the Veteran requested that VA obtain his current treatment records from the Cheyenne VA Medical Center in Cheyenne, Wyoming, to include records for mental health treatment.  The Board notes that the most recent VA treatment records associated with the claims file are dated in December 2009.  Accordingly, as there is an indication that there are outstanding VA records, a remand is necessary.

Accordingly, the case is REMANDED for the following action:

1.  The RO should obtain VA treatment records from the Cheyenne VA Medical Center in Cheyenne, Wyoming, dated from December 2009 to the present, to include mental health treatment records. 

2.  When the development requested has been completed, the case should be reviewed by the RO on the basis of additional evidence.  If any benefit sought is not granted, the Veteran and his representative should be furnished a Supplemental Statement of the Case (SSOC) and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate

action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


